Exhibit 10(n)

[commerceglobelogo3.jpg]
 
 
 
 
 
Notice of Grant of Award
 
 
Commerce Bancshares, Inc.
 
and Award Agreement
 
 
ID: 43-0889454
 
for Executive Officers
 
 
1000 Walnut Street
 
 
 
 
Kansas City, MO 64106
 
 
 
 
 
 
<Employee>
 
 
Award Number: <number>
<number>
<Street Address>
 
 
 
 
<City, ST Zipcode> United States
United States
 
 
 
 
 
 
 
 



Effective <date> (the "Grant Date"), under the Commerce Bancshares, Inc. (the
“Company”) 2005 Equity Incentive Plan (the “Plan”), you (the “Grantee”) have
been granted an award of <#> Shares of Restricted Stock of Company $5.00 par
value Common Stock (“Common Stock”). The terms and conditions of this award are
discussed below.


The current total value of the award is: <$###>


Subject to the other terms of this Agreement, the award shall become fully
vested and all restrictions shall lapse according to the date(s) shown below:
Shares
Full Vest
<nbr>
<date>



ADDITIONAL TERMS AND CONDITIONS


1. Definitions. Capitalized terms used in this Agreement but not defined herein
shall have the meaning set forth in the Plan.


2. Sale or Transfer Restrictions. Except as set forth in Paragraph 8 and
Paragraph 13, the Shares of Restricted Stock shall be owned by the Grantee
without the rights of sale or transfer and subject to forfeiture as provided in
Paragraph 3 until the date shown above when such restrictions shall lapse.


3. Forfeiture.


a.
Service Requirement. Except as provided in Paragraph 8, Paragraph 12, and
Paragraph 13, in the event the Grantee's continuous employment with the Company
or any of its Subsidiaries terminates prior to the full vesting date, the Shares
of Restricted Stock will be forfeited by the Grantee and become the property of
the Company. The Compensation and Human Resources Committee of the Board of
Directors of the Company (the “Committee”) shall determine the effect of an
approved leave of absence and all questions related to "continuous employment"
hereunder.



b.
Performance Requirement. Except as provided in Paragraph 8 and Paragraph 13, in
the event the Company does not have positive, cumulative net income for the
period beginning on 1/1/20<##> and ending on the December 31 immediately
preceding the applicable full vesting date, then the shares that would otherwise
be vested on the full vesting date will be forfeited by the Grantee and become
the property of the Company.







4. Non‑Solicitation Agreement. As a condition precedent to and in consideration
of this award Grantee agrees to the following non‑solicitation provision. For
purposes of this provision, the term “Company” includes the Company and all of
Company's direct and indirect subsidiaries and affiliates.



1

--------------------------------------------------------------------------------



a.
Acknowledgments. Grantee acknowledges that the Company's relationships with its
respective customers, clients, employees, and other business associations are
among the Company's most important assets, and that developing, maintaining and
continuing these relationships is one of the Company's highest priorities.
Grantee further understands that Grantee will be relied upon to develop and
maintain the goodwill of these relationships on behalf of Company throughout the
course of the employment relationship.



b.
Non‑Solicitation of Employees. Grantee agrees that during the term of
employment, and for a period of twelve (12) months following termination of
employment, Grantee will not nor will Grantee assist others to recruit, solicit,
or induce, or attempt to induce, any employees of Company to terminate their
employment or otherwise cease a relationship with Company.



c.
Non‑Solicitation of Customers. Grantee agrees that during the term of employment
and for a period of twelve (12) months following termination of employment,
Grantee will not solicit, divert or take away, or attempt or assist others to
divert, solicit or take away, either directly or indirectly the business or
patronage of any of the clients, customers or account holders of Company as of
the date of the termination of employment (i) to which Grantee was assigned at
any time during the course of employment at Company; (ii) that Grantee called on
or solicited during the course of employment at Company; or (iii) that Grantee
serviced or assisted others in servicing during the course of employment at
Company. The phrase “assisted others in servicing” shall include directing the
servicing or solicitation and/or participation in management decisions relating
to the client, customer or account.



d.
Legal and Equitable Relief. The restrictions contained in this Paragraph 4 are
necessary for the protection of the legitimate business interests and goodwill
of Company, and are considered by the Grantee to be reasonable for such
purposes. The Grantee agrees that any breach of this Paragraph 4 will cause
Company substantial and irrevocable damage. In the event of any such breach, in
addition to such other remedies that may be available, including the recovery of
damages from Grantee, Company shall have the right to injunctive relief to
restrain or enjoin any actual or threatened breach of the provisions of this
Paragraph 4.



e.
Severability. The terms and provisions of this Paragraph 4 are severable in
whole or in part, and if, notwithstanding the judicial modification provision
below, any term or provision of this Agreement should be deemed invalid, illegal
or unenforceable, the remaining terms and provisions shall remain in full force
and effect.



f.
Judicial Modification. Company and Grantee have attempted to limit Grantee's
activity only to the extent permitted by applicable law and necessary to protect
Company from unfair competition. If a Court of competent jurisdiction determines
the restrictions contained in this Paragraph 4 and its subparts are too long in
duration or too broad in scope to be reasonable and enforceable, then the
parties irrevocably request the Court to amend such provision only so much as
shall be necessary for the restrictions contained herein to be enforceable.



g.
Change in Control. In the event there shall be a Change in Control of the
Company , the provisions of this Paragraph 4 shall become null and void.



h.
Disclosure of Agreement. In the event that Grantee shall seek or obtain
employment with any other person, firm or entity, Grantee acknowledges and
consents that this Agreement may be disclosed by Company, without risk of
liability, to such current or prospective employer of Grantee.



i.
Survival. The obligations contained in this Agreement survive the termination,
for any reason whatsoever, of Grantee's employment with Company; provided,
however the provisions contained in paragraph 4c (Non‑Solicitation of Customers)
shall not apply in the event Grantee's employment terminates by reason of the
elimination of Grantee's position with Company.



5. Prohibition of Certain Securities Transactions. As a further condition upon
Grantee's acceptance of the award described in this Agreement, Grantee agrees to
refrain from short selling of Company securities, and agrees to refrain from
trading in any derivatives of Company securities for hedging purposes or
otherwise, including, but not limited

2

--------------------------------------------------------------------------------



to, trading in put or call options or similar types of transactions related to
Company securities.


6. Shares of Record. The Company will cause the number of awarded shares to be
recorded in book entry format in the name of the Grantee on the shareholder
records of the Company. No certificate or certificates evidencing the Shares of
Restricted Stock will be issued in the name of the Grantee until such time as
the restrictions shall lapse. By execution of this agreement and the acceptance
of the Shares of Restricted Stock, Grantee authorizes the Company to cause the
cancellation of the Shares of Restricted Stock in the event of forfeiture. If
requested by Company, the Grantee will deliver to the Company a stock power,
executed in blank, covering the Shares of Restricted Stock. When the prohibited
sale and transfer restrictions lapse under Paragraph 2, with respect to the
Shares of Restricted Stock, provided the Shares of Restricted Stock have not
been forfeited under Paragraph 3, the Company shall deliver to the Grantee a
stock certificate for the Shares of Restricted Stock.


7. Voting and Other Rights of Shares of Restricted Stock. Upon the book entry in
the records of the Registrar representing the Shares of Restricted Stock, the
Grantee shall have all of the rights of a stockholder of the Company, including
the right to receive dividends (excluding stock dividends during the restriction
period) and to vote the Shares of Restricted Stock until such shares may have
been forfeited to the Company as provided in Paragraph 3.


8. Acceleration of Release of Restrictions. In the event the Grantee's
employment shall be terminated by reason of death or disability (as defined in
the Plan), the forfeiture and prohibited sale and transfer restrictions of the
Shares of Restricted Stock shall immediately lapse as to that part of an Award
which equals the portion of the Restriction Period, measured in full and partial
months, completed before the date of death or disability of the Grantee. In such
case, Grantee shall forfeit the remainder of the Award in accordance with
Paragraph 3.


9. Taxes. The Grantee will be solely responsible for any federal, state, local
or payroll taxes imposed in connection with the granting of the Shares of
Restricted Stock or the delivery of the shares pursuant thereto, and the Grantee
authorizes the Company or any Subsidiary to make any withholding for taxes which
the Company or any Subsidiary deems necessary or proper in connection therewith.


The Grantee may satisfy the withholding requirements by electing to have the
Company withhold shares having a value equal to the amount required to be
withheld with such value based on the last sale price of the Common Stock
reported by NASDAQ on the date the amount of tax to be withheld is to be
determined.


10. Beneficiary. The Grantee may designate a beneficiary or beneficiaries and
may change such designation from time to time by filing a written designation
thereof with the Secretary of the Company. No such designation shall be
effective unless received prior to the death of the Grantee. In the absence of
such designation or if the beneficiary so designated shall not survive the
Grantee, the certificate or certificates shall be delivered to the estate of the
Grantee.


11. Changes in Circumstances. It is expressly understood and agreed that the
Grantee assumes all risks incident to any change hereafter in the applicable
laws or regulations or incident to any change in the market value of the Shares
of Restricted Stock after the date hereof.


12. Retirement. If the Grantee retires prior to the full vesting date, and if
such retirement constitutes Retirement as defined in the Plan, and if the
Grantee complies with the “Covenant Not to Compete” set forth in this Paragraph
12, and if the performance requirement set forth in Paragraph 3(b) is satisfied,
then on the full vesting date, Grantee will become fully vested in that part of
an Award which equals the portion of the Restriction Period (measured in full
and partial months) completed before the date of Retirement. In such case, the
Grantee shall forfeit the remainder of the Award in accordance with Paragraph 3
at the time of the Retirement. The sale or transfer restrictions shall continue
to apply until the full vesting date. If the Grantee does not comply with the
Covenant Not to Compete (discussed below) the portion of the Award which may
vest upon the full vesting date shall be forfeited, and the Company shall have
no other remedy arising out of such failure to comply. If the performance
requirement set forth in Paragraph 3(b) is not satisfied, the portion of the
Award which may vest upon the full vesting date shall be forfeited.







3

--------------------------------------------------------------------------------



Should the Grantee die or become disabled (as defined in the Plan) after the
date of Grantee's Retirement but prior to the full vesting date, Grantee will
immediately vest in the portion that Grantee would otherwise receive under this
Paragraph 12.


“Covenant Not to Compete.” Grantee agrees that for the period beginning on the
date of Grantee's Retirement and ending on the full vesting date, Grantee will
not directly or indirectly compete with the Company or a Subsidiary, become
employed as an agent, consultant, employee, officer, or director of (i) a
commercial bank, savings and loan association, savings bank, trust company,
investment banking firm, stock brokerage company, financial services company, or
insurance company with an office located within thirty‑five (35) miles of any
facility of the Company or a Subsidiary of the Company located in the Standard
Metropolitan Statistical Area in which the Grantee's office was located at the
time of the Retirement (the “Defined Area”), or (ii) a bank holding company (as
defined in the Bank Holding Company Act, 12 U.S.C. Section 1841) or other
company which is in the business of lending money which has an office, or a
subsidiary with an office, located in the Defined Area.


13. Change in Control. In the event there shall be a Change in Control, the
forfeiture and prohibited sale and transfer restrictions shall immediately lapse
as to Shares of Restricted Stock that were not forfeited prior to the occurrence
of the Change in Control.


14. Committee Authority. Any questions concerning the interpretation of this
Agreement or the Plan, and any controversy which arises under this Agreement or
the Plan shall be settled by the Committee in its sole discretion. All
determinations and decisions of the Committee shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.


15. Plan Controls. The terms of this Agreement are governed by the terms of the
Plan and in the case of any inconsistency between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control.


16. Notice. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any notice required
or permitted to be delivered hereunder shall be deemed to be delivered on the
date which it was personally delivered, or, whether actually received or not, on
the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Company or Grantee may change, at
any time and from time to time, by written notice to the other, the address
previously specified for receiving notices. Until changed in accordance
herewith, the Company and the Grantee specify their respective addresses as
shown above.


17. Information Confidential. As partial consideration for the granting of this
Shares of Restricted Stock Award, the Grantee agrees that the Grantee will keep
confidential all information and knowledge that Grantee has relating to the
manner and amount of Grantee's participation in the Plan, provided, however,
that such information may be disclosed as required by law and may be given in
confidence to the Grantee's spouse, tax and financial advisors, or to a
financial institution to the extent that such information is necessary to secure
a loan.


 

By your signature and the Company's signature below, you and the Company agree
that this Award is granted under and governed by the terms and conditions of the
Plan as amended and the Award Agreement.
 



Commerce Bancshares, Inc.
 
 
<date>
By
 
 
 
Date
 
 
 
 
 
 
 
 
 
<date>
 
Grantee: <Employee>
 
 
Date

                                                

4